Citation Nr: 0720544	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  03-27 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for left deltoid 
atrophy, currently evaluated as 20 percent disabling.

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which confirmed and continued the 
respective 20 percent ratings for the veteran's service-
connected left shoulder disorder and left deltoid atrophy, as 
well as denying the TDIU claim.

The veteran provided testimony at a hearing before the 
undersigned in March 2005.  A transcript of this hearing has 
been associated with the veteran's VA claims folder.

In February 2006, the Board remanded the veteran's case for 
additional development, to include a new VA medical 
examination to evaluate the severity of his service-connected 
left shoulder and left deltoid atrophy.  The record reflects 
that such an examination was conducted in September 2006, and 
that the RO substantially complied with the other remand 
directives as well.  Accordingly, a new remand is not 
required in order to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes in February 2006 it 
also granted a separate rating of 10 percent for a post-
operative left shoulder scar.  Thereafter, the RO effectuated 
this grant by a March 2006 rating decision, and assigned an 
effective date of July 25, 2002, for the 10 percent rating.  
Nothing in the record indicates the veteran expressed 
disagreement with either the rating or the effective date 
thereof.  Therefore, this issue is no longer before the 
Board.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's left shoulder is his minor upper extremity.

3.  The veteran's service-connected left shoulder disorder is 
not manifested by ankylosis, limitation of motion to no more 
than 25 degrees from the side, nor fibrous union, nonunion 
(false flail joint), and/or loss of head (flail shoulder) of 
the humerus.

4.  The competent medical evidence does not reflect the 
veteran has severe muscle disability due to his service-
connected left deltoid atrophy.

5.  In addition to his service-connected left shoulder 
disorder and left deltoid atrophy, the veteran is service-
connected for a left shoulder scar, evaluated as 10 percent 
disabling.

6.  The preponderance of the evidence is against a finding 
that the veteran is unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected left shoulder disorder are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.56, 4.71a, 
Diagnostic Codes 5200-5203 (2006).

2.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected left deltoid atrophy are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.56, 4.73, Diagnostic 
Code 5303 (2006).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 3.340, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran's Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by a letter dated in 
September 2002, which was clearly prior to the October 2002 
rating decision that is the subject of this appeal.  He was 
also sent additional notice by letters dated in September 
2003, February 2006, and August 2006.

Taken together, the aforementioned notification letters noted 
the issues currently on appeal, informed the veteran of what 
was necessary to substantiate his claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the August 2006 letter 
contained the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist has also been satisfied in 
this case.  All relevant medical records, including records 
from the Social Security Administration (SSA), are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  Nothing in the record 
indicates the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested.  
He has had the opportunity to present evidence and argument 
in support of his claims, to include at his March 2005 
hearing.  Further, he was accorded VA medical examinations 
regarding this case in October 2002 and September 2006.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under the laws administered by VA, a distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes.  In the instant case, the veteran's right 
shoulder is considered the major upper extremity.  Therefore, 
his left shoulder is his minor upper extremity.

I.  Left Shoulder

Legal Criteria.  Disabilities of the shoulder and arm are 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 
5203.

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 30 percent for the major upper 
extremity.  Intermediate ankylosis, between favorable and 
unfavorable, warrants a 40 percent rating.  Unfavorable 
ankylosis with abduction limited to 25 degrees is assigned a 
50 percent rating.  

Under Diagnostic Code 5201, limitation of motion of the minor 
shoulder to midway between the side and shoulder level 
warrants a 20 percent evaluation.  Motion no more than 25 
degrees from the side warrants a 30 percent rating.  

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, a 20 percent evaluation for the 
minor arm may be granted for four different conditions: (1) 
malunion of the humerus with moderate deformity; (2) malunion 
of the humerus with marked deformity; (3) recurrent 
dislocations of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at shoulder level; and 
(4) recurrent dislocations of the scapulo-humeral joint with 
frequent episodes and guarding of all arm movements.  A 40 
percent rating is warranted for the minor extremity when 
there is fibrous union of the humerus, a 50 percent rating is 
warranted when there is nonunion (false flail joint) of the 
humerus and a 70 percent rating is warranted when there is 
loss of head (flail shoulder) of the humerus.  

In cases of clavicular or scapular impairment with 
dislocation, Diagnostic Code 5203 provides that a 20 percent 
rating is warranted where either the major or minor arm is 
involved.  Nonunion of the clavicle or scapula with loose 
movement shall be assigned a 20 percent rating, while 
nonunion without loose movement warrants a 10 percent 
evaluation.  Malunion of the clavicle or scapula may be 
assigned a 10 percent rating, or may be rated based on 
impairment of function of the contiguous joint.  


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
left shoulder disorder.  

Initially, the Board notes that the competent medical 
evidence does not reflect the veteran has ever been diagnosed 
with ankylosis of the left shoulder.  Therefore, Diagnostic 
Code 5200 is not applicable in the instant case.  Further, as 
indicated above, Diagnostic Code 5203 does not provide for a 
rating in excess of 20 percent, and, as such, is not 
applicable as well.

With respect to Diagnostic Code 5201, the Board acknowledges 
that the veteran experiences pain and limitation of the left 
shoulder.  Nevertheless, the record does not reflect that it 
is of such severity that motion is limited to no more than 25 
degrees from the side.  For example, the October 2002 VA 
medical examination revealed abduction from zero to 70 
degrees, elevation from zero to 120 degrees, internal 
rotation to 60 degrees, and external rotation to 30 degrees.  
In addition, he had no pain with cross arm adduction.  On the 
more recent September 2006 VA medical examination, the 
veteran's left shoulder had forward flexion and abduction to 
90 degrees, extension to 20 degrees, as well as internal and 
external rotation to approximately 60 degrees.  Although he 
had pain throughout the entire range of motion of the left 
shoulder in all the different ranges, he was able to 
repetitively range the left shoulder without any change in 
his level of pain or decrease in his range of motion.  
Therefore, the examiner concluded that the aforementioned 
range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  In addition, the examiner noted that while there was 
decreased range of motion of the left shoulder due to severe 
pain, he could passively get full abduction and flexion of 
the shoulder.

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 20 percent under Diagnostic Code 5201 for his 
service-connected left shoulder, even when taking into 
consideration his complaints of pain.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59.

Turning to Diagnostic Code 5202, the Board acknowledges that 
the competent medical evidence reflects the left shoulder is 
manifested by instability and recurrent dislocation(s).  
However, this symptomatology is consistent with the criteria 
for the current 20 percent rating under this Code.  Moreover, 
the competent medical evidence does not reflect that the left 
shoulder is manifested by fibrous union, nonunion (false 
flail joint), and/or loss of head (flail shoulder) of the 
humerus.  For example, VA X-rays conducted of the left 
shoulder in October 2002 revealed mild degenerative changes 
without evidence of acute fracture injury.  In addition, the 
September 2006 VA examiner noted that plain films of the left 
shoulder showed moderate degenerative joint disease of the 
glenoid joint as well as the AC joint, with some sclerotic 
change noted at the proximal humerus, but the subacromial 
space was within normal limits.  Consequently, the Board 
concludes that the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 20 percent 
under Diagnostic Code 5202.

For the reasons stated above, the Board concludes that the 
veteran does not satisfy the schedular criteria for a rating 
in excess of 20 percent for his service-connected left 
shoulder disorder under any of the potentially applicable 
Diagnostic Codes.  In making this determination, the Board, 
as detailed above, took into account the veteran's complaints 
of pain and noted it had resulted in limitation of motion.  
However, the competent medical evidence does not reflect that 
there is or would be additional functional impairment due to 
the left shoulder pain that would warrant a rating in excess 
of the 20 percent evaluation currently in effect.

II.  Left Deltoid Atrophy

Legal Criteria.  The veteran's service-connected left deltoid 
atrophy is evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic 
Code 5303, which provides evaluations for disability of 
Muscle Group III.  The function of these muscles are as 
follows: elevation and abduction of arm to level of shoulder; 
act with 1 and 2 of Group II in forward and backward swing of 
arm.  The muscles involved are the intrinsic muscles of the 
shoulder girdle: (1) Pectorais major I (clavicular); (2) 
deltoid.

The Board acknowledges that the specific criteria for 
evaluating muscle disabilities, as detailed below, pertains 
primarily to disabilities incurred as a result of shell 
fragment wound(s).  Nevertheless, the Board's focus will be 
upon whether the veteran satisfies the objective findings 
necessary for an increased rating, rather than history found 
in the service medical records.

The factors to be considered in evaluating disabilities 
resulting from muscle injuries are listed in 38 C.F.R. § 
4.56.  For example, the provision of 38 C.F.R. § 4.56(c) 
reflects that the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Information in this regulation 
provides guidance only and is to be considered with all other 
factors in the individual case.  See Robertson v. Brown, 5 
Vet. App. 70 (1993).  In addition, under 38 C.F.R. § 4.56(d), 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.

Diagnostic Code 5303 provides that slight muscle injury to 
the minor extremity warrants a noncompensable rating.  
Moderate and moderately severe muscle injuries of the minor 
extremity both warrant a 20 percent rating.  Finally, a 
severe muscle injury to the minor extremity warrants a 30 
percent rating.

Under 38 C.F.R. § 4.56(d), slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection.  Slight disability of muscle is reflected by 
history and complaint such as service department records of a 
superficial wound with brief treatment and return to duty.  
Healing of slight muscle injuries is followed by good 
functional results.  Slight disability of muscles includes 
none of the cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.

Objective findings characteristic of severe muscle disability 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden abnormally 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
left deltoid atrophy.

Here, a thorough review of the competent medical evidence 
does not reflect the veteran has severe muscle disability due 
to his service-connected left deltoid atrophy.  For example, 
both the October 2002 and the September 2006 VA medical 
examinations found his left deltoid strength to be 4/5, 
compared to 5/5 on the right.  As such, the tests of strength 
do not indicate severe impairment of function compared with 
the corresponding muscles of the uninjured side.  Similarly, 
as noted in the analysis of the service-connected left 
shoulder disorder, the September 2006 VA examiner found that 
while the veteran had pain throughout range of motion 
testing, the shoulder was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  In addition, the examiner noted that although there was 
decreased range of motion of the left shoulder due to severe 
pain, he could passively get full abduction and flexion of 
the shoulder.  Thus, it does not appear that tests of 
endurance and/or coordinated movements of the left shoulder 
revealed severe impairment of function compared with the 
corresponding muscles of the uninjured side.

The Board further notes that the competent medical evidence 
does not reflect that palpation of the left deltoid shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area, or that these muscles swell and harden 
abnormally in contraction.

In view of the foregoing, the Board finds that the competent 
medical evidence does not indicate objective findings of 
severe muscle impairment due to the left deltoid atrophy.  
Accordingly, the veteran does not meet or nearly approximate 
the criteria for a rating in excess of 20 percent under 
Diagnostic Code 5303.

III.  Extraschedular Rating

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

In the instant case, the Board concurs with the RO's 
determination that neither the veteran's service-connected 
left shoulder disorder nor his left deltoid atrophy warrants 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
The Board acknowledges that the record reflects the veteran 
has previously had multiple surgeries on his left shoulder.  
However, the record does not reflect that any of these 
surgeries occurred during the pendency of the current case.  
For example, at his September 2006 VA medical examination, 
the veteran acknowledged that his last surgery was in 1991.  
The record does not reflect that he was otherwise 
hospitalized for the left shoulder during the pendency of 
this case.  Consequently, the Board concludes that neither of 
these service-connected disabilities have resulted in 
frequent periods of hospitalization.

For the reasons detailed below, the Board concludes that the 
veteran is not entitled to a TDIU on an extraschedular basis, 
and that the level of interference with employment due to the 
service-connected disabilities is adequately reflected by the 
current schedular ratings.  To state it a different way, this 
analysis essentially concludes that the service-connected 
disabilities have not resulted in marked interference with 
employment.  In the interest of brevity, the Board will not 
repeat that analysis.

In addition, there is no indication in the medical or other 
evidence on file of an exceptional or unusual clinical 
picture, or of any other reason why an extraschedular rating 
should be assigned.  Therefore, the Board has determined that 
referral of the case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

IV.  TDIU

Legal Criteria.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled. 38 C.F.R. § 
4.16(b).  A total disability will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. A total disability 
may or may not be permanent.  Total ratings will not be 
assigned, generally, for temporary exacerbations or acute 
infectious diseases except where specifically prescribed by 
the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a TDIU due to his service-connected 
disabilities.

For the reasons detailed above, the Board has concluded that 
the veteran is not entitled to a rating in excess of 20 
percent for either his service-connected left shoulder 
disorder or his left deltoid atrophy.  In addition to these 
disabilities, he is also service-connected for a left 
shoulder scar, evaluated as 10 percent disabling.  There are 
no other service-connected disabilities.  As such, he has an 
overall combined disability rating of 40 percent.  See 
38 C.F.R. § 4.25.  Consequently, he does not meet the 
schedular standards for consideration of a TDIU under 38 
C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating as set forth in 38 C.F.R. § 4.16(a), such case shall 
be submitted for extraschedular consideration in accordance 
with 38 C.F.R. § 3.321.  Accordingly, the Board has 
considered whether the veteran's claim for TDIU should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  See Van Hoose, supra.  A high rating in 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

The record reflects that the veteran is currently unemployed, 
and he contends that he cannot work because of his service-
connected disabilities of the left upper extremity.  He 
contends that in the past he worked as a mechanic, that this 
is the only thing he has been trained to do, and that because 
of his service-connected disabilities he can no longer do 
this work.  

There is no competent medical evidence of record which 
reflects the veteran is unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities.  Rather, there is competent medical evidence 
against such a finding.  Specifically, the September 2006 VA 
examiner, who opined that although the veteran's left 
shoulder was somewhat severe, he did not believe that the 
veteran could not work at all.  The examiner felt that there 
were certain jobs the veteran would be able to do, especially 
considering the veteran is right handed.  

The record also reflects that the veteran experiences 
significant interference with employability due to 
nonservice-connected disabilities.  For example, a May 1996 
SSA Administrative Law Judge decision concluded that the 
veteran was entitled to disability benefits and that he did 
not have residual functional capacity to perform past 
relevant work due to cervical meylopathy, cervical stenosis, 
hypertension, and depression.

In summary, the veteran does not satisfy the requirements for 
consideration of a TDIU on a schedular basis; the September 
2006 VA examiner opined that he veteran was still employable 
even with his service-connected disabilities of the left 
upper extremity; no competent medical evidence is of record 
to the effect that he is unable to obtain and/or maintain 
substantially gainful employment due to his service-connected 
disabilities alone; and the record tends to reflect that he 
experiences significant impairment with employability due to 
nonservice-connected disabilities.  Although the Board does 
not dispute he experiences impairment due to his service-
connected disabilities of the left upper extremity, this 
appears to be adequately reflected by the current schedular 
ratings.  See Van Hoose, supra.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
his claim of entitlement to a TDIU, to include on an 
extraschedular basis (the record does not support a finding 
of marked interference with employment due to the service-
connected disabilities).

V.  Conclusion

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's 
appellate claims, and that they must be denied.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefits sought on appeal must be denied.











ORDER

Entitlement to an increased rating for a left shoulder 
disorder, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to an increased rating for left deltoid atrophy, 
currently evaluated as 20 percent disabling, is denied.

Entitlement to a TDIU due to service-connected disabilities 
is denied.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


